DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 11-13 have been cancelled; therefor, Claims 1-10 are currently pending in application 16/396,720.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
All previous rejections of Claims 1-10 are withdrawn due to Applicant’s amendments and arguments.
The present invention is directed to a mobile personal wallet in a blockchain system. Each independent claim identifies the uniquely distinct features “A. a mobile wallet for storing at least one personal virtual currency based on a personal identity of the individual, wherein the personal virtual currency comprises: i. a personal history medium comprising at least one personal history data, wherein the personal history data comprises a plurality of historical data of the individual, and wherein the personal history data further comprises: a. a value medium for storing a virtual human value relating to the individual, wherein the virtual human value is mined and compiled from social status or social score of the individual, achievements achieved, awards nominated by the individual, competency of the individual, academic status of the individual, and an influencer score based effect that can influence decisions of other individuals; b. a biodata medium for storing a biographical data relating to the personal identity, wherein the biographical data is mined and compiled from name, address, date of birth, gender, marital status, work experience, job scope, training or seminars attended, affiliations and reciprocal relationships, and wherein the biographical data is further mined and compiled from health records, activity records, and social network data; c. a family tree medium for storing a virtual family tree formed based on family historical data of the individual, wherein the family historical data is mined and compiled from the reciprocal relationships listed in the biographical data, and wherein the family historical data is further mined and compiled from linking data of related personal identity from the reciprocal relationships; B. at least one embedded device for tracking the activity records; [[and]] 2C. wherein the personal history medium performs scoring on the personal identity based on the virtual human value, the biographical data and the virtual family tree, such that the personal identity scoring will set or store at least one value for the personal virtual currency in the blockchain system to perform virtual transactions with other individuals or corporations; D. wherein the at least one embedded device comprises at least one of: a wearable tracking device and a household device; and E. wherein the activity records include measurable data pertaining to the individual.” The closest prior art Kshepakaran (US 2017/0364637), McCown (US 11,177,937 B1), and Tran (US 2020/0251213 A1) disclose(s) conventional personal data management systems.  However, Kshepakaran, McCown, and Tran (singularly or in combination) all fail to anticipate or render the above underlined limitations obvious.
Furthermore, the independent claims are considered by the Examiner to be "significantly more" than an abstract idea.  Independent claims 1 and 10 include specific limitations for a mobile personal wallet in a blockchain system, that are not well-understood, routine, nor conventional in the field; are integrated into a practical application; and/or add unconventional steps that confine the claim to a particular useful application.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Ouellette whose telephone number is (571) 272-6807.  The examiner can normally be reached on Monday through Thursday, 8am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone numbers for the organization where this application or proceeding is assigned (571) 273-8300 for all official communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Office of Initial Patent Examination whose telephone number is (571) 272-4000. Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 2, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629